DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of providing maps of stimulation and side effects, classified in A61N1/36071.
II. Claim 20, drawn to a neural activity method, classified in A61N1/36082.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require dividing a region of synchronous neural activity into a plurality of subregions.  The subcombination has separate utility such as not requiring providing functional maps with stimulation and side effects, but delivering the stimulation during a test and determining if it is effective through the test.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bruce Black on 8/23/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 7 is objected to because of the following informalities:  There are two claim 7s and no claim 6.  It is suggested to change the first claim 7 to claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Blum et al (8326433).  Blum discloses creating functional maps with anatomical/physiological volumes with an estimate of a likelihood of a stimulation effect and side effect (e.g. col. 8, lines 19-32, col. 18., lines 20-55, col. 38, lines 38-63, etc.), identifies desired stimulation effects and side effects (e.g. col. 11, line 65 to col. 12, line 4, col. 17, lines 27-35, col. 39, lines 6-46, etc.), where the functional map is used to identify a desired stimulation region at a first/second predetermined likelihood of a stimulation effect or avoiding a side effect and from there an estimated stimulation region with a corresponding set of electrical stimulation parameters using a lead (e.g. col. 39, lines 7-53, col. 17, lines 27-55, col. 19, lines 9-50, etc.) to deliver electrical stimulation with the parameters from an implantable pulse generator (e.g. col. 37, 44-67, col. 39, lines 47-52, etc.) where the system has a library/memory of possible estimated stimulation regions to be used in comparisons/differences and based on user selected criteria to select a potential region for stimulation, that determines an amount outside the desired stimulation region (e.g. col. 19, line 1 to col. 20, line 60, etc.) where the system displays the desired stimulation region and estimated stimulation region along with the amount of overlap/coverage of the desired stimulation region to the estimated stimulation region, and providing electrical stimulation parameters to the user (e.g. figures 3e-3j, col. 17, lines 25-55, col. 19, line 1 to col. 20 line 60, col. 27-col. 28, col. 39, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al.  Blum discloses the claimed invention in trial stimulation (e.g. col. 17, lines 15-22, etc.) and for a population (e.g. col. 11, line 66 to col. 12, line 4, col. 29, lines 24-40, col. 31, lines 4-7, etc.) but does not disclose specifically loading the stimulation into an external trial stimulator to deliver the stimulation and using a population of at least 10 people to make an aggregate functional map of clinical effects.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Blum, with specifically loading the stimulation into an external trial stimulator to deliver the stimulation and using a population of at least 10 people to make an aggregate functional map of clinical effects, as is well-known and common knowledge in the art (mpep 2144), since it would provide the predictable results of testing the stimulation with an external device to ensure the lead is implanted in the correct position and the stimulation is effective before closing the skin so as to not have to explant an implantable device, and providing a more reliable average of known stimulation effects and side effects to better know what different body/brain structures produce particular effects/side effects so that a quicker decision can be made on where to stimulate the patient and not run numerous, time consuming trials on the individual patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/27/22